--------------------------------------------------------------------------------

Exhibit 10.1


STOCK PURCHASE AGREEMENT


This Agreement dated as of December 24, 2009 is entered into by and among
Symbollon Pharmaceuticals, Inc., a Delaware corporation, residing at 99 West
Street, Suite J, Medfield, Massachusetts 02052 (the “Company”), and Ninth Inning
Investments, LLC, a Arizona corporation, Vincent Zaldivar, an individual
residing at 2728 Brookstone Ct., Las Vegas, Nevada 89117, and their designees
(collectively, the “Purchasers”).  Certain other terms are defined in Section 8
below.


In consideration of the mutual promises and covenants contained in the
Agreement, the parties hereto agree as follows:


 
1.
Authorization and Sale of Securities.



1.1           Authorization.  The Company has, or before the Closing (as defined
in Section 2) will have, duly authorized and taken all such corporate and other
actions within its control as is necessary for the issuance, sale and delivery,
pursuant to the terms of this Agreement, of 5,000,000 shares of Common Stock
(the “Shares”).  The Shares shall hereinafter be referred to as the Securities.


1.2           Issuance of Securities.  Subject to the terms and conditions of
this Agreement, at the Closings (as defined in Section 2) the Company and the
Purchasers agree that the Purchasers will purchase from the Company and the
Company will issue and sell to the Purchasers, in a private placement the Shares
at a purchase price of $0.02 per Share, for an aggregate purchase price of
$100,000 (the “Purchase Price”).


2.             The Closings.  The closing of the sale and purchase of the
Securities shall take place at the offices of the Company, or such other
mutually agreeable location as the parties may deem appropriate, on the
following dates unless the parties shall otherwise agree in writing (the
“Closings”).


Closing Dates
 
Purchase Price
 
On or before December 24, 2009
  $ 25,000  
On or before January 12, 2010
  $ 75,000            
Total
  $ 100,000  



The dates of the Closings are hereinafter referred to as the “Closing
Dates”.  At the Closings, the Company shall deliver to the Purchasers
certificates for the number of Shares, against payment of the Purchase Price.


3.             Representations of the Company.  The Company hereby represents
and warrants to the Purchasers as follows:


3.1           Organization and Standing.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has full corporate power and authority to conduct its business as
presently conducted and as proposed to be conducted by it and to enter into and
perform this Agreement and to carry out the transactions contemplated
hereby.  The Company is qualified to do business as a foreign corporation and is
in good standing in each jurisdiction in which the nature of the business
transacted by it or the character or location of its properties requires such
qualification, except where the failure to so qualify would not have a Material
Adverse Effect.


 
Page 1

--------------------------------------------------------------------------------

 
 
3.2           Capitalization.  The authorized capital stock of the Company
consists of (i)  93,750,000 shares of Class A Common Stock, of which 27,473,340
shares are outstanding on the date hereof, 1,250,000 shares of Class B Common
Stock and 5,000,000 shares of preferred stock .  The outstanding shares of
capital stock of the Company have been duly and validly issued and are fully
paid and nonassessable, have been issued in material compliance with all federal
and state securities laws, and were not issued in violation of any preemptive or
similar rights to subscribe for or purchase securities.  Except for (i) options
to purchase up to  3,377,500 shares of Common Stock or other equity awards
issued to employees, directors and consultants of the Company and (ii) warrants
to purchase up to 7,293,732 shares of Common Stock, there are no existing
options, warrants, calls, preemptive (or similar) rights, subscriptions or other
rights, agreements, arrangements or commitments of any character obligating the
Company to issue, transfer or sell, or cause to be issued, transferred or sold,
any shares of the capital stock of the Company or other equity interests in the
Company or any securities convertible into or exchangeable for such shares of
capital stock or other equity interests, and there are no outstanding
contractual obligations of the Company to repurchase, redeem or otherwise
acquire any shares of its capital stock or other equity interests.  There are no
voting agreements or other similar arrangements with respect to the Common Stock
to which the Company is a party.  The Company has not adopted a stockholder
rights plan or similar arrangement relating to accumulations of beneficial
ownership of Common Stock or a change in control of the Company.


3.3           Issuance of Securities.  The issuance, sale and delivery of the
Securities have been, or will be on or prior to the Closing Dates, duly
authorized by all necessary corporate action on the part of the Company.  The
Securities, when issued, sold and delivered against payment therefore in
accordance with the provisions of this Agreement, will be duly and validly
issued, fully paid and non-assessable and free and clear of any liens or
preemptive, rights of first refusal, or other similar rights (other than
Applicable Securities Laws and the terms of this Agreement).


3.4           Authority for Agreement; No Conflicts.  The execution, delivery
and performance by the Company of this Agreement, and the consummation of the
transactions contemplated hereby, have been duly authorized by all necessary
corporate action.  This Agreement has been duly executed and delivered by the
Company, and is enforceable against it in accordance with its terms, except that
such enforcement may be subject to applicable bankruptcy, receivership,
fraudulent transfer, moratorium and similar laws affecting creditors’ rights,
and the remedy of specific performance and injunctive relief may be subject to
equitable defenses and to the discretion of the court for which proceeding
therefore may be brought.  The execution and delivery of this Agreement and
performance of the transactions contemplated by this Agreement and compliance
with its provisions by the Company will not conflict with or result in any
breach of any of the terms, conditions or provisions of, or constitute a default
under, or require a consent or waiver under, its Certification of Incorporation
or By-Laws (each as amended to date) or any indenture, lease, agreement or other
instrument to which the Company is party or by which it or any of its properties
is bound,  or violate any decree, judgment, order, statute, rule, regulation or
other provision of law applicable to the Company, except in each case as would
not result in a Material Adverse Effect.


 
Page 2

--------------------------------------------------------------------------------

 
 
3.5           Governmental Consents.  No consents, approval, order or
authorization of, or regulation, qualification, designation, declaration or
filing with, any governmental authority is required on the part of the Company
in connection with the execution and delivery of this Agreement or the offer,
issuance, sale and delivery of the Shares or the other transactions to be
consummated at any Closing, as contemplated by this Agreement, except for
compliance with the provisions of any laws as to which the failure to be made or
obtained would not result in a Material Adverse Effect and such filings as shall
have been made prior to and shall be effective on and as of the applicable
Closing.


4.             Representations of the Purchasers.  The Purchasers represent and
warrant to the Company as follows:


4.1            Investment.  The Purchasers are acquiring the Shares for their
own account for investment and not with a view to, or for sale in connection
with, any distribution thereof, nor with any present intention of distributing
or selling the same.  The Purchasers are each an “Accredited Investor” within
the meaning of Rule 501(a)(3) of Regulation D under the Securities Act.  The
Purchasers understand that the Shares have not been registered under the
Securities Act by reason of a specific exemption from the registration
provisions thereof which depends upon, among other things, the bona fide nature
of their investment intent as expressed herein.  The Purchasers will not
transfer the Shares except in compliance with Applicable Securities Laws and the
terms of this Agreement.


4.2           Power and Authority.  The Purchasers have the full power and
authority to execute, deliver and perform this Agreement.  This Agreement, when
executed and delivered by the Purchasers, will constitute a valid and legally
binding obligation of the Purchasers, enforceable in accordance with its terms.


4.3           State of Jurisdiction.  The Purchasers represent and warrant that
all matters and actions relevant to their considerations, evaluations or
executions of this Agreement or the transactions contemplated hereby by them
including, without limitation, the receipt of any offer to purchase, the receipt
and review of any documents or other materials relevant hereto, the
participation in any communications with the Company or any other party, and the
consummation of the transactions contemplated hereby occurred solely in Arizona.


4.4           Independent Investigation.  The Purchasers have relied solely upon
an independent investigation made by them and their representatives and have,
prior to the date hereof, been given access to and the opportunity to examine
all material contracts and documents of the Company.  The Purchasers have
requested, received, reviewed and considered all information they deem relevant
in making a decision to execute this Agreement and to purchase the Shares.  In
making their investment decision to purchase the Shares, the Purchasers are not
relying on any oral or written representations or assurances from the Company or
any other person or any representation of the Company or any other person other
than as set forth in this Agreement.


 
Page 3

--------------------------------------------------------------------------------

 
 
4.5           Economic Risk.  The Purchasers understand and acknowledge that an
investment in the Shares involves a high degree of risk.  The Purchasers
acknowledge that there are limitations on the liquidity of the Shares.  The
Purchasers represent that the Purchasers are able to bear the economic risk of
an investment in the Shares, including a possible total loss of investment.  The
Purchasers have such knowledge and experience in financial and business matters
that the Purchasers are capable of evaluating the merits and risks of the
investment in the Shares to be received by the Purchasers; and that the
Purchasers are sophisticated accredited investors with experience with
development stage issuers engaged in biotech and pharmaceutical businesses.


4.6           No Conflicts.  The execution of and performance of the
transactions contemplated by this Agreement and compliance with its provisions
by the Purchasers will not conflict with or result in any breach of any of the
terms, conditions or provisions of, or constitute a default under, or require a
consent or waiver under any indenture, lease, agreement or other instrument to
which the Purchasers are a party or by which them or any of their properties are
bound, or violate any decree, judgment, order, statute, rule, regulation or
other provision of law applicable to the Purchasers, which violation would
prevent, impair, hinder or delay the consummation of the transactions
contemplated by this Agreement.


4.7           Governmental Consents.  No consents, approval, order or
authorization of, or regulation, qualification, designation, declaration or
filing with, any governmental authority is required on the part of the
Purchasers in connection with the execution and delivery of this Agreement or
the purchase of the Shares or the other transactions to be consummated at any
Closing, as contemplated by this Agreement.


4.8           Brokers, Etc.  The Purchasers have dealt with no broker, finder,
commission agent or person in connection with the offer or sale of the Shares
and the transactions contemplated by this Agreement and neither the Purchasers
nor the Company is under any obligation to pay any broker’s fees, finder’s fees,
or other fees or commissions in connection with such transactions as a result of
any action by the Purchasers.


5.           Conditions to the Obligations of the Purchasers at the
Closings.  Notwithstanding anything to the contrary contained herein, the
obligation of the Purchasers to purchase Securities at the Closings is subject
to the fulfillment, or the waiver by the Purchasers, of each of the following
conditions on or before the Closings:


5.1           Accuracy of Representations and Warranties.  Each representation
and warranty of the Company contained in Section 3 hereof shall be true on and
as of Closing Dates in all material respects with the same effect as though such
representation and warranty had been made on and as of those dates.


 
Page 4

--------------------------------------------------------------------------------

 
 
5.2           Performance.  The Company shall have performed and complied in all
material respects with all agreements and conditions contained in this Agreement
required to be performed or complied with by the Company prior to or at the
Closings.


5.3           Qualifications.  There shall not be in effect any law, rule or
regulation prohibiting or restricting the sale and issuance of the Securities or
requiring any consent or approval of any person or governmental entity which
shall not have been obtained prior to the issuance of the Securities in the
Closings.


5.4           Proceedings and Documents.  All corporate or other proceedings in
connection with the transactions contemplated at the Closings and all documents
incident thereto shall be reasonably satisfactory in form and substance to the
Purchasers and their counsel and the Purchasers shall have received all such
counterpart original and certified or other copies of such documents as they may
reasonably request.


5.5           Issuance of Shares.  The Company shall have taken all steps
necessary to instruct its transfer agent to issue a share certificate or
certificates representing the Shares issued in the Closings.


6.             Conditions to the Obligations of the Company. Notwithstanding
anything to the contrary contained herein, the obligations of the Company to
issue, sell and deliver at the Closings the Securities are subject to
fulfillment, on or before the Closing Dates, of each of the following
conditions:


6.1           Accuracy of Representations and Warranties.  Each representation
and warranty of the Purchasers contained in Section 4 hereof shall be true on
and as of the Closing Dates in all material respects with the same effect as
though such representation and warranty had been made on and as of those dates.


6.2           Performance.  The Purchasers shall have performed and complied in
all material respects with all agreements and conditions contained in this
Agreement required to be performed or complied with by the Purchasers prior to
or at the Closings.


6.3           Qualifications.  There shall not be in effect any law, rule or
regulation prohibiting or restricting the sale and issuance of the Securities or
requiring any consent or approval of any person or governmental entity which
shall not have been obtained prior to the issuance of the Securities in the
Closings.


6.4           Required Consideration.  The Purchasers shall have paid in
accordance with this Agreement the Purchase Price.


 
7.
Transfer Restrictions and Registration.



7.1           Legend.  Unless and until otherwise permitted, each certificate
representing the Shares shall be stamped or otherwise imprinted with a legend in
substantially the following form:


 
Page 5

--------------------------------------------------------------------------------

 
 
“THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAW.  NO TRANSFER,
SALE OR OTHER DISPOSITION OF THESE SHARES MAY BE MADE UNLESS A REGISTRATION
STATEMENT WITH RESPECT TO THESE SHARES HAS BECOME EFFECTIVE UNDER SAID ACT, OR
SYMBOLLON PHARMACEUTICALS, INC. IS FURNISHED WITH AN OPINION OF COUNSEL
SATISFACTORY IN FORM AND SUBSTANCE TO IT THAT SUCH REGISTRATION IS NOT
REQUIRED.”


and any legend required by any applicable state securities laws.


7.2           Required Registration.  The Company hereby agrees to use its
commercially reasonable efforts to file within thirty (30) days following the
final closing of the purchase of the Shares a registra­tion statement under the
Act covering the resale of the Shares and to use its commercially reasonable
efforts to have such registration statement declared effective within ninety
(90) days of the final closing of the purchase of the Shares.  The Company shall
use its commercially reasonable efforts to maintain the effectiveness of the
registration statement until the first to occur of (i) the completion of the
distribution of the Shares covered thereby, or (ii) such time as the Shares
covered thereby may be sold without restrictive legend under Rule 144 or other
exemption from the registration requirements of the Securities Act.  The Company
agrees to keep the registration statement current during such period.  The
Company’s obligation shall be limited to one registration covering the Shares.


7.3           Non-public Information.  Notwithstanding anything to the contrary
in this Section 7, the Company shall have the right (i) to defer the initial
filing or request for acceleration of effectiveness of any registration or (ii)
after effectiveness, to suspend effectiveness of any such registration
statement, if, in the good faith judgment of the board of directors of the
Company, such delay in filing or requesting acceleration of effectiveness or
such suspension of effectiveness is necessary in light of the existence of
material non-public information (financial or otherwise) concerning the Company
disclosure of which at the time is not, in the opinion of the board of directors
of the Company, (A) otherwise required and (B) in the best interests of the
Company; provided however that the Company will use its commercially reasonable
efforts to terminate such delay or suspension as soon as practicable.


7.4           Payment of Expenses.  The Company shall bear the expense
(excluding underwriting commissions, dealers’ fees, brokers’ fees, concessions
applicable to the Shares, legal fees and expenses of the Purchasers and any
out-of-pocket expenses of the Purchasers) of all registrations pursuant to this
Section 7.


7.5           Indemnification.  The Company hereby agrees to indemnify and hold
harmless the Purchasers and any underwriter against all losses, claims, damages,
liabilities and expenses (under the Applicable Securities Laws, or common law or
otherwise) caused by any untrue statement or alleged untrue statement of a
material fact contained in any registration statement or prospectus (and as
amended or supplemented if the Company shall have furnished any amendments or
supplements thereto) or any preliminary prospectus or any other document
prepared and/or furnished to the Purchasers incident to such registration
statements or prospectus, or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein complete or not misleading except insofar as such losses,
claims, damages, liabilities or expenses are caused by any untrue statement or
omission contained in information furnished in writing to the Company by the
Purchasers expressly for use therein.  In connection with any registration
statement in which the Purchasers are participating, and as a condition to the
obligation of the Company to cause any Shares of the Purchasers to be included
in a registration statement pursuant to this Section 7, the Purchasers will
furnish to the Company in writing such information as shall reasonably be
requested by the Company for use in any such registration statement or
prospectus and will indemnify, severally and not jointly, the Company, its
directors and officers, each person, if any, who controls the Company within the
meaning of the Applicable Securities Laws, such underwriters and each person who
controls such underwriters within the meaning of the Applicable Securities Laws,
against any losses, claims, damages, liabilities and expenses resulting from any
untrue statement or alleged untrue statement of a material fact or any omission
or alleged omission of a material fact required to be stated in the registration
statement or prospectus and necessary to make the statements therein complete or
not misleading, but only to the extent that such untrue statement or omission is
contained in information so furnished in writing by the Purchasers expressly for
use therein.


 
Page 6

--------------------------------------------------------------------------------

 
 
Promptly after receipt by any person entitled to indemnity hereunder (the
“Indemnified Party”) of notice of the commencement of any action in respect of
which indemnity may be sought against another party hereunder (the “Indemnifying
Party”) such Indemnified Party will notify the Indemnifying Party in writing of
the commencement thereof, and, subject to the provisions hereinafter stated, the
Indemnifying Party shall assume the defense of such action (including the
employment of counsel, who shall be counsel reasonably satisfactory to such
Indemnified Party), and the payment of expenses as incurred insofar as such
action shall relate to any alleged liability in respect of which indemnity may
be sought against the Indemnifying Party.  Such Indemnified Party shall have the
right to employ separate counsel in any such action and to participate in the
defense thereof but the fees and expenses of such counsel shall not be at the
expense of the Indemnifying Party unless (i) the employment of such counsel has
been specifically authorized by the Indemnifying Party or (ii) the Indemnifying
Party shall have failed to assume the defense of such action or proceeding.  The
Indemnifying Party shall not be liable to indemnify any person for any
settlement of any such action effected without the Indemnifying Party’s consent,
which consent shall not be unreasonably withheld or delayed.


If the indemnification provided for in this Section is held by a court of
competent jurisdiction to be unavailable to the Indemnified Party with respect
to any loss, liability, claim, damage or expense referred to herein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party hereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other hand in connection with the
statements or omissions which resulted in such loss, liability, claim, damage or
expense as well as any other relevant equitable considerations.  The relevant
fault of the Indemnifying Party and the Indemnified Party shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission to state a material fact relates to
information supplied by the Indemnifying Party or by the Indemnified Party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.


 
Page 7

--------------------------------------------------------------------------------

 
 
7.6           Notice.  The Company shall provide notice to the Purchasers of any
“stop order” or other notice affecting the Purchasers’ right to sell the Shares
under any effective registration statement.


8.             Definitions.  When used in this Agreement, the following terms
shall have the meanings indicated.


“Applicable Securities Laws” means the applicable Federal and state securities
laws.


“Common Stock” means the Company’s Class A Common Stock, $.001 par value per
share.


“Closing Dates” shall have the meaning specified in Section 2.


“Closings” shall have the meaning specified in Section 2.


“Commission” means the Securities and Exchange Commission.


“Company” means Symbollon Pharmaceuticals, Inc., a Delaware corporation.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Indemnified Party” shall have the meaning specified in Section 7.5.


“Indemnifying Party” shall have the meaning specified in Section 7.5.


“Material Adverse Effect” means a material adverse effect on the business,
prospects, condition (financial or otherwise), assets or results of operations
of the Company taken as a whole.


“Purchasers” means Ninth Inning Investments, LLC and Vincent Zaldivar, and any
subsequent valid designee or transferee.


“Purchase Price” shall have the meaning specified in Section 1.2.


“Securities” shall have the meaning specified in Section 1.1.


“Securities Act” means the Securities Act of 1933, as amended.


“Shares” shall have the meaning specified in Section 1.1.


 
Page 8

--------------------------------------------------------------------------------

 
 
9.             Notices.  All notices, requests, consents, and other
communications under this Agreement shall be in writing and shall be delivered
in person with receipt acknowledged or mailed by first class certified or
registered mail, return receipt requested, postage prepaid, by reputable
overnight mail or courier, with receipt confirmed, or by telecopy and confirmed
by telecopy answerback, addressed as follows:


If to the Company:


Symbollon Pharmaceuticals, Inc.
99 West Street, Suite J
Medfield, Massachusetts 02052
Telephone: (508) 242-7500
Attn: President


To the Purchasers:


Ninth Inning Investments, LLC
9778 N. 131st St.
Scottsdale, AZ 85259
Telephone:  (480) 314-9840
Fax:  (480) 314-9843


Vincent Zaldivar
2728 Brookstone Ct.
Las Vegas, NV 89117
Telephone:  (702) 400-6609
Fax:  (702) 243-4367


or at such other address or addresses as may have been furnished in writing by
any party to the other in accordance with the provisions of this Section
9.  Notices and other communications provided in accordance with this Section 9
shall be deemed delivered upon receipt.


10.           Entire Agreement.  This Agreement, together with the Exhibits and
documents incorporated by reference herein, embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings relating to such
subject matter.


11.           Amendments and Waivers.  Except as otherwise expressly set forth
in this Agreement, any term of this Agreement may be amended and the observance
of any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively), only with the written
consent of the Company and the Purchasers.  Any amendment or waiver effected in
accordance with this Section 11 shall be binding upon each party.  No waivers of
or exceptions to any terms, condition or provision of this Agreement, in any one
or more instances, shall be deemed to be, or construed as, a further or
continuing waiver of any such term, condition or provision.


 
Page 9

--------------------------------------------------------------------------------

 
 
12.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall be one and the same document.


13.           Section Headings.  The section headings are for the convenience of
the parties and in no way alter, modify, amend, limit, or restrict the
contractual obligations of the parties.


14.           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.


15.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the law of The Commonwealth of Massachusetts.


16.           Successors and Assigns.  This Agreement shall be binding upon the
parties hereto and their respective successors and assigns and shall inure to
the benefit of the parties hereto, provided that the Purchasers may not assign
their rights hereunder without the prior written consent of the Company.


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.




SYMBOLLON PHARMACEUTICALS, INC.






By: /s/ Paul C. Desjourdy                         
      Paul C. Desjourdy, President




NINTH INNING INVESTMENT, LLC








By: /s/ George & Paula Mahfouz             
      Trustees of the Mahfouz Revocable Trust








  /s/ Vincent Zaldivar                                 
Vincent Zaldivar
 
 
Page 10

--------------------------------------------------------------------------------